Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “A back grinding tape comprising: a hard coating layer; an intermediate layer… and an adhesive layer”.  Claim does not set forth how these layers are arranged in the back grinding tape (“hereinafter tape”).  Accordingly, it is not clear what is the structure of the tape.  

Applicant can overcome the rejection by reciting “A back grinding tape comprising in the following order: a hard coating layer; an intermediate layer…and an adhesive layer…” 


Claim 11 recites “the back-grinding tape is used in a back-grinding process”.   It is unclear what is meant by the back-grinding process.  It is respectfully submitted that the recitation “used in a back-grinding process” should be replaced with “used in back grinding process of a semiconductor wafer.”  See 0002 of US Patent Application Publication No. 20210002518 A1 of the present application (“hereinafter the published application”). 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kontani et al. (US 20070071969 A1).

As to claim 1, Kontani teaches a pressure-sensitive adhesive (PSA) sheet (back grinding tape) for use during the grinding of a semiconductor wafer (0012).  The PSA sheet of Kontani includes a base material such as PET having hardness (0023 and 0025) (hard coat layer), an intermediate layer, and a PSA layer in this order (0023).  Kontani further teaches that the intermediate layer includes a composite film containing a urethane polymer (polyurethane based resin) and a vinyl-based polymer as active ingredients (0023). 

As to claims 1 and 2, Kontani teaches claimed invention except for the properties of the sum of polar energy values of the hard coating layer and the intermediate layer according to Equation 1, and the polar energy value of the intermediate layer according to Equation 1.  However, it is submitted that no difference is seen between the claimed tape and the PSA sheet of Kontani as set forth previously.  Specifically, the PSA sheet 

As to claim 4, Kontani teaches that the thickness of the intermediate layer is from 50 to 200 µm (0055), which is within the claimed range of 50 µm to 500 µm.

As to claim 5, Kontani teaches that the PSA has a thickness of about 10 to about 30 µm (0082), which is within the claimed range of 0.5 to 60 µm .

As to claim 6, Kontani teaches base comprising PET (polyester based compound) (0025). 

As to claim 7, Kontani teaches that the intermediate layer is formed from a composition containing urethane polymer, a radical polymerizable monomer (0048), and optical polymerization initiator (photoinitiator) (0054).  Further, Kontani teaches that the radical polymerization monomer includes acrylic based monomers, wherein the acrylic 

As to claim 8, Kontani discloses that the acrylic based monomers include 2-hydroxyethyl(meth)acrylate, 4-hydroxybutyl(meth)acrylate, and 6-hydroxyehyl (meth)acrylate (0041).   Kontani further teaches that the acrylic based monomers can be used singly or in combinations of two or more of them (0041). 

As to claim 10, Kontani teaches that the adhesive layer is formed from a composition comprising acrylic based polymer (0058, 0063, 0091) (acrylate based thermosetting resin), crosslinking agent (curing agent) such as polyisocyanate compound, epoxy compound etc. (0066 and 0091), monomer having radiation curable functional group (curing agent) (0070), photopolymerization initiator (0079 and 0091), and solvent (0081 and 0091). 

As to claim 11, this claim is interpreted as intended use of the claimed tape.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the PSA sheet of Kontani is identical to that of the presently claimed in terms of structure and composition, it meets the intended use of the claimed tape (i.e. the PSA sheet of Kontani can be used in a back grinding process). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al. (US 20070071969 A1) as applied to claims 1 and 8 above, and further in view of Aizawa et al. (WO 2018066480 A1; US 20190382633 A1 is relied upon in the rejection as English equivalent document). 

As to claim 3, Kontani discloses that the thickness of the base is about 10 µm to about 300 µm (0029).  It is submitted that the base having a thickness of “about 10 µm” as disclosed by Kontani would include thickness that is slightly less than 10 µm.  Given that the claimed thickness range 0.1 to 10 µm overlaps with the thickness disclosed by Kontani, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 9, Kontani teaches acrylic based monomers including hydroxyl group containing acrylate-based monomers (0041).  The difference between the claimed invention and the prior art of Kontani is that Kontani is silent as to disclosing the amount of the hydroxy group containing acrylate-based monomers. 



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the hydroxy group containing acrylate monomer of Kontani in the amount as disclosed by Aizawa, motivated by the desire to provide good compatibility with the urethane polymer of Kontani, to adjust the viscosity of the intermediate layer, and to form the intermediate layer of Kontani.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 20080233392 A1) discloses an adhesive sheet for protection of a semiconductor circuit (0002).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 11, 2022